DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on August 03, 2022 are acknowledged and have been fully considered. Claims 30, 33-45, and 48-53 are pending.  Claims 30, 35-42, and 49-53 are under consideration in the instant office action. Claims 33-34, 43-45, and 48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-29, 31-32, and 46-47 are canceled. Applicant amended claim 36 by reciting wherein the polyethylene oxide has a molecular weight of about 5,000,000 daltons to about 10,000,000 daltons. Applicant’s claim amendment and arguments did not overcome the rejections of record for reasons set forth in the previous rejection and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 30, 35-42, and 49-53 remain rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent No 9108340, previously cited), Shah et al. (Int. J. Pharm. Sci. Drug Res. April-June, 2014, Vol 6, Issue 2, pages 95-101, previously cited), Products Data Sheet from Phoenix Chemical Inc. (High Performance Skin Care Products revised and published on March 08, 2013, herein after abbreviated as “PDS”), and Final Report on the Safety Assessment of Acrylates Copolymer and 33 Related Cosmetic ingredients (International Journal of Toxicology, 21(Suppl.3), 1-50, 2002 herein after abbreviated as “AAC”).
Note: The claims are examined only with respect to the elected species of  Polyethylene oxide as one or more polyethylene oxide polymers having a molecular weight of about 5,000,000, acrylate copolymers one or more support polymers, and flexibilizers as the processing aids.

Applicants’ claims
Applicants claim an erodible anhydrous film.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Yang et al. teach film products and methods of their preparation that demonstrate a non-self-aggregating uniform heterogeneity. Desirably, the films disintegrate in water and may be formed by a controlled drying process, or other process that maintains the required uniformity of the film. The films contain a polymer component, which includes polyethylene oxide optionally blended with hydrophilic cellulosic polymers. Desirably, the films also contain a pharmaceutical and/or cosmetic active agent with no more than a 10% variance of the active agent pharmaceutical and/or cosmetic active agent per unit area of the film (see abstract).  Yang et al. teach a process for manufacturing a resulting pharmaceutical film suitable for commercialization and regulatory approval said resulting pharmaceutical film having a substantially uniform distribution of a desired amount of a pharmaceutical active in individual doses of the resulting pharmaceutical film, comprising the steps of:
(a) forming a Non-Newtonian visco-elastic polymer matrix, comprising a polymer selected from the group consisting of hydroxyethylcellulose, hydroxypropylcellulose, polyacrylic acid, sodium carboxymethyl cellulose, ethylcellulose, polyacrylates, cellulosic polymers, carboxymethyl cellulose, polyethylene oxide and combinations thereof; a solvent selected from the group consisting of water, a polar organic solvent and combinations thereof, and the active selected from the group of opiates and opiate-derivatives and combinations thereof, which polymer matrix is a shear-thinning pseudoplastic fluid when exposed to shear rates of 10-105 sec−1, said polymer matrix having a substantially uniform distribution of said pharmaceutical active;
(b) casting said polymer matrix;
(c) conveying said polymer matrix through a drying apparatus and evaporating at least a portion of said solvent to rapidly form a visco-elastic film having said pharmaceutical active uniformly distributed throughout by rapidly increasing the viscosity of said polymer matrix upon initiation of drying within about the first 4 minutes to maintain said substantially uniform distribution of said pharmaceutical active by locking-in or substantially preventing migration of said pharmaceutical active; wherein the temperature of the polymer matrix is 100° C. or less;
(d) forming the resulting pharmaceutical film from said visco-elastic film, wherein the resulting pharmaceutical film having said substantially uniform distribution of pharmaceutical active by said locking-in or substantially preventing migration of said pharmaceutical active is maintained;
(e) sampling the resulting pharmaceutical film at different locations of the resulting pharmaceutical film, wherein said sampled resulting pharmaceutical film has a water content of 10% or less; and
(f) performing analytical chemical tests for content uniformity of said pharmaceutical active in substantially equal sized individual dosage units of said sampled resulting pharmaceutical film said tests indicating that uniformity of content in the amount of the active varies by no more than 10% from the desired amount of the active. 
To achieve the desired film properties, the level and/or molecular weight of PEO in the polymer component may be varied. Modifying the PEO content affects properties such as tear resistance, dissolution rate, and adhesion tendencies. Thus, one method for controlling film properties is to modify the PEO content. For instance, in some embodiments rapid dissolving films are desirable. By modifying the content of the polymer component, the desired dissolution characteristics can be achieved. In accordance with the present invention, PEO desirably ranges from about 20% to 100% by weight in the polymer component. The molecular weight of the PEO may also be varied. High molecular weight PEO, such as about 4 million, may be desired to increase mucoadhesivity of the film. More desirably, the molecular weight may range from about 100,000 to 900,000, more desirably from about 100,000 to 600,000, and most desirably from about 100,000 to 300,000. In some embodiments, it may be desirable to combine high molecular weight (600,000 to 900,000) with low molecular weight (100,000 to 300,000) PEOs in the polymer component. The variety of additives that can be incorporated into the inventive compositions may provide a variety of different functions. Examples of classes of additives include excipients, lubricants, buffering agents, stabilizers, blowing agents, pigments, coloring agents, fillers, bulking agents, sweetening agents, flavoring agents, fragrances, release modifiers, adjuvants, plasticizers, flow accelerators, mold release agents, polyols, granulating agents, diluents, binders, buffers, absorbents, glidants, adhesives, anti-adherents, acidulants, softeners, resins, demulcents, solvents, surfactants, emulsifiers, elastomers and mixtures thereof. These additives may be added with the active ingredient(s). seful additives include, for example, gelatin, vegetable proteins such as sunflower protein, soybean proteins, cotton seed proteins, peanut proteins, grape seed proteins, whey proteins, whey protein isolates, blood proteins, egg proteins, acrylated proteins, water-soluble polysaccharides such as alginates, carrageenans, guar gum, agar-agar, xanthan gum, gellan gum, gum arabic and related gums (gum ghatti, gum karaya, gum tragancanth), pectin, water-soluble derivatives of cellulose: alkylcelluloses hydroxyalkylcelluloses and hydroxyalkylalkylcelluloses, such as methylcelulose, hydroxymethylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, hydroxyethylmethylcellulose, hydroxypropylmethylcellulose, hydroxybutylmethylcellulose, cellulose esters and hydroxyalkylcellulose esters such as cellulose acetate phthalate (CAP), hydroxypropylmethylcellulose (HPMC); carboxyalkylcelluloses, carboxyalkylalkylcelluloses, carboxyalkylcellulose esters such as carboxymethylcellulose and their alkali metal salts; water-soluble synthetic polymers such as polyacrylic acids and polyacrylic acid esters, polymethacrylic acids and polymethacrylic acid esters, polyvinylacetates, polyvinylalcohols, polyvinylacetatephthalates (PVAP), polyvinylpyrrolidone (PVP), PVY/vinyl acetate copolymer, and polycrotonic acids; also suitable are phthalated gelatin, gelatin succinate, crosslinked gelatin, shellac, water soluble chemical derivatives of starch, cationically modified acrylates and methacrylates possessing, for example, a tertiary or quaternary amino group, such as the diethylaminoethyl group, which may be quaternized if desired; and other similar polymers. Such extenders may optionally be added in any desired amount desirably within the range of up to about 80%, desirably about 3% to 50% and more desirably within the range of 3% to 20% based on the weight of all components. Other ingredients include binders which contribute to the ease of formation and general quality of the films. Non-limiting examples of binders include starches, pregelatinize starches, gelatin, polyvinylpyrrolidone, methylcellulose, sodium carboxymethylcellulose, ethylcellulose, polyacrylamides, polyvinyloxoazolidone, and polyvinylalcohols. A variety of other components and fillers may also be added to the films of the present invention. These may include, without limitation, surfactants; plasticizers which assist in compatibilizing the components within the mixture; polyalcohols; anti-foaming agents, such as silicone-containing compounds, which promote a smoother film surface by releasing oxygen from the film; thermo-setting gels such as pectin, carageenan, and gelatin, which help in maintaining the dispersion of components; and inclusion compounds, such as cyclodextrins and caged molecules, which improve the solubility and/or stability of certain active components.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP 2141.02)
Yang et al. does not teach the molecular weight of the PEO being 5 Million. This deficiency is cured by the teachings of Shah et al.
Shah et al. teach in the abstract that polymers are tools used in novel drug delivery system to modify the drug release of pharmaceutical dosage form. Polyox is hydrophilic polymer made of non-ionic homopolymer of ethylene oxide. Polyox is popular for its film forming, binding, lubricating, mucoadhesive, viscosity imparting property in pharmaceuticals. Polyox are available in various grades based on its molecular weight. Lower molecular weight Polyox are widely used for immediate drug release based on erosion properties of the polymer like quick dissolving film and high molecular weight Polyox are used to retard the drug release based on swelling and erosion properties of the polymer in controlled release, sustained release, extended release, buccal films, ocular inserts, ocular gels, osmotic tablets and so on. Polyox plays an important role in design of a novel drug delivery system for both highly and poorly soluble drug due to its multifunctional property. This review is detailed on Polyox its advantages, disadvantages, salient feature, mechanism, stability and application in pharmaceutical dosage form. Polyox offers number of important properties for mucoadhesion- water solubility, hydrophilicity, high molecular weight, hydrogen bonding functionality and good biocompatibility. These resins have a long linear chain structure which allows them to form a strong interpenetrating network with mucus. Data indicates that molecular weights of 4,000,000 and higher have the highest level of adhesion (see page 98). Shah et al. teach in Table 2 as follows:

    PNG
    media_image1.png
    179
    714
    media_image1.png
    Greyscale

Shah et al. clearly teach PEOs with molecular weights of 5,000,000 and 7,000,000 Daltons as shown in Table 2.

Yang et al. does not teach Behenyl Methacrylate/t-Butyl Methacrylate Copolymer as one of the additional polymers. This deficiency is cured by the teachings of PDS.
PDS teaches on page 4 as follows:

    PNG
    media_image2.png
    235
    910
    media_image2.png
    Greyscale

Yang et al. does not teach the newly added one or more support polymers such as vinyl acetate/butyl maleate/isoboronyl acrylate terpolymer or the copolymers recited in claim 53. These deficiencies are cured by the teachings of AAC.
AAC teaches Ingredients in the Acrylates Copolymer group all contain the monomers acrylic acid or methacrylic acid or one of their salts or esters. These ingredients are considered similar in that they are uni­formly produced in chemical reactions that leave very little resid­ual monomer. Although residual acrylic acid may be as high as 1500 ppm, typical levels are 10 to 1000 ppm. There is sufficient odor if residual monomers are present to cause producers to keep levels as low as possible. These ingredients function in cosmetics as binders, film formers, hair fixatives, suspending agents, viscosity­increasing agents, and emulsion stabilizers (see abstract).

    PNG
    media_image3.png
    523
    1369
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    809
    1390
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    473
    1315
    media_image5.png
    Greyscale

It is clear that acrylates copolymer covers the limitations recited in claim 53 as the components as described in table 1 covers the recited monomers in the copolymer.
Finding of Prima Facie Obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by utilizing high molecular weight polyethylene oxides such as 5 million because Shah et al. teach the utilization of higher molecular weight PEO in preparing films. One of ordinary skill in the art would have been motivated to do so because Shah et al. teach in the abstract that polymers are tools used in novel drug delivery system to modify the drug release of pharmaceutical dosage form. Polyox is hydrophilic polymer made of non-ionic homopolymer of ethylene oxide. Polyox is popular for its film forming, binding, lubricating, mucoadhesive, viscosity imparting property in pharmaceuticals. Polyox are available in various grades based on its molecular weight. Lower molecular weight Polyox are widely used for immediate drug release based on erosion properties of the polymer like quick dissolving film and high molecular weight Polyox are used to retard the drug release based on swelling and erosion properties of the polymer in controlled release, sustained release, extended release, buccal films, ocular inserts, ocular gels, osmotic tablets and so on. Polyox plays an important role in design of a novel drug delivery system for both highly and poorly soluble drug due to its multifunctional property. This review is detailed on Polyox its advantages, disadvantages, salient feature, mechanism, stability and application in pharmaceutical dosage form. Polyox offers number of important properties for mucoadhesion- water solubility, hydrophilicity, high molecular weight, hydrogen bonding functionality and good biocompatibility. These resins have a long linear chain structure which allows them to form a strong interpenetrating network with mucus. Data indicates that molecular weights of 4,000,000 and higher have the highest level of adhesion (see page 98). Shah et al. teach in Table 2 as follows:

    PNG
    media_image1.png
    179
    714
    media_image1.png
    Greyscale

Shah et al. clearly teach PEOs with molecular weights of 5,000,000 and 7,000,000 Daltons as shown in Table 2.
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Yang et al and Shah et al. because both references teach PEO containing films for the delivery of actives. Furthermore, in the case where the claimed amounts of ingredients and molecular weights  "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Regarding the newly presented limitation “wherein the erodible anhydrous film is in the form of a comfort strip,” the intended use as a comfort strip does not distinguish the claimed invention from the prior art as the limitation merely indicates the intended use but does not otherwise delineate any structural differences between the claimed invention and the prior art.  Since the claimed film is already rendered obvious by the prior art references the prior art film is suitable for the intended use as a comfort strip.  Similarly, the intended use of the film in conjunction with a hair removal device or a component of a hair removal device does not distinguish the instantly claimed film from the film disclosed in the prior art.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by selecting and/or incorporating Behenyl Methacrylate/t-Butyl Methacrylate Copolymer as one of the additional polymers in the film  because PDS teaches on page 4 as follows:

    PNG
    media_image2.png
    235
    910
    media_image2.png
    Greyscale

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Furthermore "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by selecting and/or incorporating vinyl acetate/butyl maleate/isoboronyl acrylate terpolymer or the copolymers recited in claim 53 because AAC teaches Ingredients in the Acrylates Copolymer group all contain the monomers acrylic acid or methacrylic acid or one of their salts or esters. These ingredients are considered similar in that they are uni­formly produced in chemical reactions that leave very little resid­ual monomer. Although residual acrylic acid may be as high as 1500 ppm, typical levels are 10 to 1000 ppm. There is sufficient odor if residual monomers are present to cause producers to keep levels as low as possible. These ingredients function in cosmetics as binders, film formers, hair fixatives, suspending agents, viscosity­increasing agents, and emulsion stabilizers (see abstract).

    PNG
    media_image3.png
    523
    1369
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    809
    1390
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    473
    1315
    media_image5.png
    Greyscale

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Furthermore "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues assuming arguendo one would have combined the references, Yang and Shah nonetheless would have led one away from Applicant’s claimed features. For example, while Yang states that “[h]igh molecular weight PEO, such as about 4 million, may be desired to increase mucoadhesivity of the film”, Yang teaches that “[more desirably, the molecular weight may range from about 100,000 to 900,000, more desirably from about 100,000 to 600,000, and most desirably from about 100,000 to 300,000.” Yang, col. 18, lines 6-14. Similarly, Shah teaches that “[t]he best results of good release, viscoelastic, and mucoadhesive properties was obtained in the case of 50% by weight blend of the two polymer fractions (600,000 and 4,000,000 molecular weight).” Shah, page 98. Thus, the combination of Yang and Shah would have led one away from PEO selected from the group consisting of PEO polymers having a MW of about 2,000,000 Daltons to about 10,000,000 Daltons, as claimed, and would have led one especially away at least from PEO having a MW of about 5,000,000 Daltons. Rather, the combination of Yang and Shah would at most have led one towards PEO having a MW desirably from 100,000 to 900,000 as taught in Yang such as 600,000 as taught in Shah.
The above assertions are not found persuasive because the examiner contends that the combination of the prior art references are internally consistent in their teachings and there is no teaching away between Yang et al. and Shah et al. Yang et al. teach that in some embodiments, it may be desirable to vary the PEO levels to promote certain film properties. To obtain films with high tear resistance and fast dissolution rates, levels of about 50% or greater of PEO in the polymer component are desirable. To achieve adhesion prevention, i.e., preventing the film from adhering to the roof of the mouth, PEO levels of about 20% to 75% are desirable. In some embodiments, however, adhesion to the roof of the mouth may be desired, such as for administration to animals or children. In such cases, higher levels of PEO may be employed. More specifically, structural integrity and dissolution of the film can be controlled such that the film can adhere to mucosa and be readily removed, or adhere more firmly and be difficult to remove, depending on the intended use. The molecular weight of the PEO may also be varied. High molecular weight PEO, such as about 4 million, may be desired to increase mucoadhesivity of the film. More desirably, the molecular weight may range from about 100,000 to 900,000, more desirably from about 100,000 to 600,000, and most desirably from about 100,000 to 300,000. In some embodiments, it may be desirable to combine high molecular weight (600,000 to 900,000) with low molecular weight (100,000 to 300,000) PEOs in the polymer component (column 17, lines 59-67 and column 18, lines 1-14). Yang et al. with regard to the need for mucoadhesivity teach for instance the convenience of administering a single dose of a medication which releases active ingredients in a controlled fashion over an extended period of time as opposed to the administration of a number of single doses at regular intervals has long been recognized in the pharmaceutical arts. The advantage to the patient and clinician in having consistent and uniform blood levels of medication over an extended period of time are likewise recognized. The advantages of a variety of sustained release dosage forms are well known. However, the preparation of a film that provides the controlled release of an active has advantages in addition to those well-known for controlled release tablets. For example, thin films are difficult to inadvertently aspirate and provide an increased patient compliance because they need not be swallowed like a tablet. Moreover, certain embodiments of the inventive films are designed to adhere to the buccal cavity and tongue, where they controllably dissolve. Furthermore, thin films may not be crushed in the manner of controlled release tablets which is a problem leading to abuse of drugs such as Oxycontin (column 18, lines 55-67 and column 19, lines 1-6). The films may be used to orally administer an active. This is accomplished by preparing the films as described above and introducing them to the oral cavity of a mammal. This film may be prepared and adhered to a second or support layer from which it is removed prior to use, i.e. introduction to the oral cavity. An adhesive may be used to attach the film to the support or backing material which may be any of those known in the art, and is preferably not water soluble. If an adhesive is used, it will desirably be a food grade adhesive that is ingestible and does not alter the properties of the active. Mucoadhesive compositions are particularly useful. The film compositions in many cases serve as mucoadhesives themselves. The films may be applied under or to the tongue of the mammal. When this is desired, a specific film shape, corresponding to the shape of the tongue may be preferred. Therefore the film may be cut to a shape where the side of the film corresponding to the back of the tongue will be longer than the side corresponding to the front of the tongue. Specifically, the desired shape may be that of a triangle or trapezoid. Desirably, the film will adhere to the oral cavity preventing it from being ejected from the oral cavity and permitting more of the active to be introduced to the oral cavity as the film dissolves (column 29, lines 63-67 and column 30, lines 1-19). The teachings of Yang et al. is very consistent with Shah et al. Shah et al. teach in the abstract that polymers are tools used in novel drug delivery system to modify the drug release of pharmaceutical dosage form. Polyox is hydrophilic polymer made of non-ionic homopolymer of ethylene oxide. Polyox is popular for its film forming, binding, lubricating, mucoadhesive, viscosity imparting property in pharmaceuticals. Polyox are available in various grades based on its molecular weight. Lower molecular weight Polyox are widely used for immediate drug release based on erosion properties of the polymer like quick dissolving film and high molecular weight Polyox are used to retard the drug release based on swelling and erosion properties of the polymer in controlled release, sustained release, extended release, buccal films, ocular inserts, ocular gels, osmotic tablets and so on. Polyox plays an important role in design of a novel drug delivery system for both highly and poorly soluble drug due to its multifunctional property. This review is detailed on Polyox its advantages, disadvantages, salient feature, mechanism, stability and application in pharmaceutical dosage form. Polyox offers number of important properties for mucoadhesion- water solubility, hydrophilicity, high molecular weight, hydrogen bonding functionality and good biocompatibility. These resins have a long linear chain structure which allows them to form a strong interpenetrating network with mucus. Data indicates that molecular weights of 4,000,000 and higher have the highest level of adhesion (see page 98). Shah et al. teach in Table 2 as follows:

    PNG
    media_image1.png
    179
    714
    media_image1.png
    Greyscale

Shah et al. clearly teach PEOs with molecular weights of 5,000,000 and 7,000,000 Daltons as shown in Table 2.



The examiner notes that there is no inconsistency between the teachings of Yang et al. and Shah et al. It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Yang et al. by utilizing high molecular weight polyethylene oxides such as 5 million because Shah et al. teach the utilization of higher molecular weight PEO in preparing films. One of ordinary skill in the art would have been motivated to do so because Shah et al. teach in the abstract that polymers are tools used in novel drug delivery system to modify the drug release of pharmaceutical dosage form. Polyox is hydrophilic polymer made of non-ionic homopolymer of ethylene oxide. Polyox is popular for its film forming, binding, lubricating, mucoadhesive, viscosity imparting property in pharmaceuticals. Polyox are available in various grades based on its molecular weight. Lower molecular weight Polyox are widely used for immediate drug release based on erosion properties of the polymer like quick dissolving film and high molecular weight Polyox are used to retard the drug release based on swelling and erosion properties of the polymer in controlled release, sustained release, extended release, buccal films, ocular inserts, ocular gels, osmotic tablets and so on. Polyox plays an important role in design of a novel drug delivery system for both highly and poorly soluble drug due to its multifunctional property. This review is detailed on Polyox its advantages, disadvantages, salient feature, mechanism, stability and application in pharmaceutical dosage form. Polyox offers number of important properties for mucoadhesion- water solubility, hydrophilicity, high molecular weight, hydrogen bonding functionality and good biocompatibility. These resins have a long linear chain structure which allows them to form a strong interpenetrating network with mucus. Data indicates that molecular weights of 4,000,000 and higher have the highest level of adhesion (see page 98). A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Yang et al and Shah et al. because both references teach PEO containing films for the delivery of actives. Furthermore, in the case where the claimed amounts of ingredients and molecular weights  "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/Primary Examiner, Art Unit 1619